DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed February 9, 2021, and 5/15/2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status

This office action is in response to the amendment and remarks submitted 12/21/20201

	Claims 1-30 have been cancelled.
31-50 are pending.
Claims 31-40 withdrawn from further consideration
	Claims 41-50 have been added; support for claim 41 is found in [0012], support for claim 42 is found in [0062], support for claim 43 is found in [00111], support for claim 44 id found in [0056], support for claim 45 is found in [0016], support for claim 46 is found in [0089], support for claim 47 is found in [00135] and Figure 11, support for claim 48 is found in [00132], support for claim 49 is found in [00140 – 00142], and support for claim 50 is found in [0065] of the instant specification.
	Claims 41-50 being examined on their merits in this office action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites in line 1, “a vertical side surface,” and in line 3 “the side surface.” It is unclear if “the side surface” is the same surface as the “vertical side surface.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Where “fixing means” will be examined as per paragraph [0135] the fixing  means   1390  may  comprise  an attachment  block 1391  and  a  tension  coil  spring 1392 providing tensile force that pulls the attachment block 1391 in a direction of the support block 1320 and  fixing means 1390 may further comprise a guide part 1395 having one side fixed to the support block 1320.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claims 41, 42, 45, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US2013/0244093A1).

	As to claim 41, Min discloses a method for manufacturing a secondary battery, the method comprising: a formation step of accommodating an electrode assembly and an electrolyte into a body of a battery case [Abstract], 
	wherein the body of the battery case (Battery case 130, [0088]) comprises an accommodation part (Reception part 120, [0088]) and a gas pocket part (unsealed portion 150, [0090]), 
Fig. 5, after puncturing the unsealed part 150 inside the end part to form a through-hole 163 communicating with the inside of the battery case 130 [0091]), 

    PNG
    media_image1.png
    435
    417
    media_image1.png
    Greyscale

(Min Fig. 5)

	and wherein the passage is capable of discharging an internal gas from the accommodation part (The suction device 230 may pull and open the top and bottom faces of the battery case in opposite directions at the end part 150 of the battery case 130 having the through-hole 163 formed therein while applying vacuum pressure, thus 0097]); 
	a supporting step of disposing the battery case so as to be supported on a support block (The holder 210 may be provided with the battery cell 100 [0096] Fig. 9); 
	and a gas discharge step of pressing the body to discharge a gas accommodated in the accommodation part through the gas pocket part in the battery case (a gas removing device 200a has a press block 240 positioned at top of the battery cell 100 to press down the top of the battery cell 100 [0098], Fig. 9), 
	wherein in the supporting step, the body of the battery case is disposed on a side surface of the support block (Fig. 9)

    PNG
    media_image2.png
    623
    1011
    media_image2.png
    Greyscale

(Min Fig. 9 annotated for illustration)


It should be noted the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	As to claim 42, Min discloses wherein, in the gas discharge step, the body is pressed through a pusher (Press block 240 positioned at top of the battery cell 100 to press down the top of the battery cell 100 [0098]).
	As to claim 45, Min discloses the formation step further comprises a first sealing step of sealing an edge of the battery case to seal the accommodation part and the gas pocket part [0089], 
	and the gas discharge step further comprises a piercing step of piercing the gas pocket part so that the internal gas is discharged through the gas pocket part [0091].
	As to claim 48, Min discloses wherein the supporting step further comprises a vacuum fixing step of fixing an end of the gas pocket part to the support block through vacuum in the battery case. ( The suction device 230 may pull and open the top and bottom faces of the battery case in opposite directions at the end part 150 of the battery case 130 [0097], see Fig. 9 above).
	As to claim 49, Min discloses in the support block (holder 210 [0098]), a suction hole (through hole 163 [0097]) of a vacuum tube connected to a vacuum Fig. 9), and in the vacuum fixing step, the inside of the vacuum tube is vacuumized to vacuum- suction the end of the gas pocket part through the suction hole of the vacuum tube, thereby fixing the gas pocket part (Suction pads 230a and 230b of suction device 230 [0100-0101]).

    PNG
    media_image3.png
    594
    1125
    media_image3.png
    Greyscale

(Min Fig. 9 annotated for illustration)
	As to claim 50, Min discloses in the piercing step of the gas discharge step, a portion of the gas pocket part, which faces the suction hole of the vacuum tube, is pierced through a piercing device (Puncturing the unsealed part 150 [0091]), 
0098] while suction device 230 is applying vacuum pressure [0097]. 

8. 	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US2013/0244093A1) as applied to claim 41 above, and further in view of Tonzu et al. (JP2017084508A).

	As to claim 43, Min discloses a method for manufacturing a secondary battery cell and further teaches a vertical side surface however not a surface to accommodate the battery case in a vertical position.
	Tonzu discloses a method for manufacturing a secondary battery cell and further teaches a holding part 130 [417-418] has a tilt table 131 which may move between an angle Ɵ of 0 to 90 degrees [425-426]. Where when the holding part 130 is extended to 90 degrees it provides for a vertical side surface where the battery case, (assembly 90 [334-335]), is disposed (Fig. 5) and plate members 121 and 122 provide a top horizontal surface once tilt table 131 is extended to 90 degrees.
It should be noted the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


    PNG
    media_image4.png
    816
    866
    media_image4.png
    Greyscale

(Tonzu Fig. 5 annotated for illustration)
	
	As to claim 44, wherein a corner portion of the support block, which faces the bent portion of the gas pocket part is chamfered to form a two-stage bent part, and in the supporting step, the gas pocket part is bent in two stages in a shape corresponding to the two-stage bent part of the support block.
.

Allowable Subject Matter
8. 	Claim 46 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	The following is a statement of reasons for the indication of allowable subject matter:  
	a.	As to claim 46 the closest prior art of record, Min et al. (US20130244093A1). Min discloses a supporting block to support a battery case but does not disclose or suggest attaching the battery case to the supporting block. It would not have been obvious to attach the battery case to the supporting block.
	b. 	As to claim 47 the closest prior art of record, Min et al. (US20130244093A1). Min discloses a supporting block to support a battery case but does not disclose or suggest attaching the battery case to the supporting block with tension coil springs. It would not have been obvious to attach the battery case to the supporting block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728